 

AO 91 (Rev sh AS Qik Sooclake 01892 Document 1 Filed on 10/18/20 in TXSD Page 1 of 2

 

United States District Court

SOUTHERN DISTRICT OF TEXAS
McALLEN DIVISION

UNITED STATES OF AMERICA

 

 

v. | CRIMINAL. COMPLAINT
icia Li é ' District Court .
Patricia Lizette Vera PRINCIPAL Mosh ern Distit of Texas Case Number:
YOB: 1976 FILED

M-20-2203-M

United States

 

= OCT 18 2020
David Jj. Bradley, Clerk

(Name and Address of Defendant)

L the undersigned complainant being duly sworn state the following is true and correct to the best of my

_knowledge and belief. On or about ____October17, 2020 in ____ Starr. _- County, in.

the , Southern District of Texas defendants(s) did,
(Track Statutory Language of Offense)

knowing or i in reckless disregard of the fact that Alan Eduardo Alvarez-Guillen, a citizen and national of Mexico, for a total of
one (1), who had entered the United States in violation of law, did knowingly transport, or move or attempted to transport said

‘alien in furtherance of such violation of law within the United States, that is, from a location near Roma, Texas to the point of
arrest near Roma, Texas, by way of a motor vehicle, ,

in violation of Title 8 United States Code, Section(s) ~  1324(a)(1)(A)(ii) . FELONY —
- I further state that I am a(n) U.S. Border Patrol Agent and that this complaint is based on the

 

‘On October 17, 2020, Roma Police department conducted a vehicle stop on a black Cadillac vehicle for:crossinig-
improper lanes. Due to the officer’s experience working in an area common for alien smuggling and his observations of
the driver and passenger, he believed there may be an alien smuggling event taking places and he requested Border Patrol
assistance. Approximately ten (10) minutes later, Border Patrol agents arrived and conducted an immigration inspection .
‘ on all ‘occupants of the vehicle. The driver; identified as Patricia Lizette Vera was determined to be a United States
_ ‘citizen. The passenger was determined to be a citizen and national of Mexico with no permission to enter or remain in the
United States. Both subjects were placed under arrest and transported to the Rio Grande City Border Patrol station. Roma
Police officers issued a citation for expired registration and driving through property. :

 

SEE ATTACHED
Continued on the attached sheet and made a part of this complaint: LXVves Oo No
_ Complaint authorized by AUSA K. Pekkala __JS/ Annjeri Skarboszewski

Signature of Complainant -

Annjeri Skarboszewski. Border Patrol Agent_
Printed Name of Complainant © ,

October 18, 2020 —6 [YG PM. at McAllen, Texas
Date . /. City and State .

Submitted by reliable electronic means, sworn to and attested
- telephonically per Fed. 8, Cr.P.4.1, and probable cause found on:

 

 

  

Juan F. Alanis , U. S. Magistrate Judge
-Name and Title of Judicial Officer ; Lrnaue of Judicial Officer -

 
Case 7:20-cr-01892 Document1 Filed on 10/18/20 in TXSD Page 2 of 2

‘UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
McALLEN, TEXAS

ATTACHMENT TO CRIMINAL COMPLAINT:

ee a M-20-2203-M
- RE: Patricia Lizette Vera
CONTINUATION:
Principal Statement:

_ Patricia Lizette Vera, a United States citizen, was read her Miranda Rights. She stated she understood her -
rights but declined to provide a statement without the presence of an attorney. ”

: Material Witness Statement:

Alan Eduardo Alvarez-Guillen, a citizen of Mexico, was read his Miranda Rights. He stated he understood’
~ his rights and was willing to provide a statement without the presence of an attorney.

Alvarez-Guillen stated that his uncle made his smuggling arrangements but he doesn’t know how much he
was to pay. He stated he was smuggled into the United States on the sixteenth of October in a raft along with
five other people. They walked to an abandoned house and stayed there until they were told’a black car.
would come pick them up. Alvarez-Guillen.stated that once the vehicle arrived he got into the passenger seat  ~ -
and the others got into the backseat. He stated the driver was a female in her 40s with short black hair. He ,
stated she asked them what their names were, told him to put his seatbelt on and told the people in the back. —
to get down. Alvarez-Guillen stated that as they drove along the driver would drop off the people in the
_ . backseat at different intersections telling them that another vehicle would pick them up later. He.stated:they. ~
had been driving for 6 or 7 minutes after dropping off the last person in‘the backseat when they were
stopped.

Alvarez-Guillen was presented a Photo line-up and was able to identify Patricia Lizette Vera as the driver of
the vehicle: ;

Page 2 . ee
